FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-5088
                 _____________________________

JOHN G. MCKNIGHT,

    Appellant,

    v.

NANCY L. MCKNIGHT,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Santa Rosa County.
Marci L. Goodman, Judge.

                         August 1, 2018


PER CURIAM.

     Appellant, the former husband, challenges two aspects of the
final judgment dissolving his marriage to Appellee, the former
wife. We summarily reject the former husband’s argument that
the trial court used the wrong tax rates in determining the amount
of the alimony award. However, we agree with his argument that
the trial court abused its discretion by requiring him to maintain
a $1 million life insurance policy to secure his alimony obligation
to the former wife because there are no “special circumstances”
warranting such security in this case.

      “Special circumstances” include:
      a spouse potentially left in dire financial straits after
      the death of the obligor spouse due to age, ill health
      and/or lack of employment skills, obligor spouse in
      poor health, minors living at home, supported spouse
      with limited earning capacity, obligor spouse in
      arrears on support obligations, and cases where the
      obligor spouse agreed on the record to secure an award
      with a life insurance policy.

Kotlarz v. Kotlarz, 21 So. 3d 892, 893 (Fla. 1st DCA 2009) (quoting
Richardson v. Richardson, 900 So. 2d 656, 661 (Fla. 2d DCA
2005)); see also Therriault v. Therriault, 102 So. 3d 711, 713 (Fla.
1st DCA 2012); Mackoul v. Mackoul, 32 So. 3d 741, 742 (Fla. 1st
DCA 2010).

     Here, although the former husband conceded in his post-
hearing written closing argument that “he should obtain life
insurance to secure the child support award,” he did not agree to
similarly secure his alimony obligation and the $1 million of life
insurance required by the trial court is not commensurate with the
former husband’s remaining child support obligation. See Peters
v. Blackshear, 53 So. 3d 1233, 1234 (Fla. 1st DCA 2011) (requiring
amount of security to bear reasonable relationship to amount of
obligation). Moreover, the trial court did not find that the former
wife would be left in “dire financial straits” after the former
husband’s death, nor would the record support such a finding
because the former wife is relatively young, is in good health, has
a college degree, and is gainfully employed; the minor child who is
living with the former wife in the marital home at the time of the
hearing will be 18 in less than two years; the former husband is
not in arrears on any of his support obligations; and the former
wife received a substantial equitable distribution including
significant liquid assets. See Sweeny v. Sweeny, 113 So. 3d 987,
989 (Fla. 5th DCA 2013) (striking requirement that husband
secure his alimony obligation with a life insurance policy because
wife received large equitable distribution and had the ability to
work to support herself).

     For these reasons, we reverse the life insurance security
requirement in the final judgment and remand for the trial court
to reduce the amount of life insurance to an amount commensurate

                                 2
with the former husband’s remaining child support obligation. We
affirm the judgment in all other respects.

     AFFIRMED in part; REVERSED in part; REMANDED with
instructions.

ROBERTS, WETHERELL, and OSTERHAUS, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


E. Jane Brehany, Pensacola, for Appellant.

Crystal C. Spencer of Spencer Law PA, Pensacola, for Appellee.




                               3